DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 2019/0279819) in view of PARK et al (US 2015/0016014).
Regarding claim 1, Horn teaches a multilayer capacitor (Fig. 3A, 300), comprising: a body (Fig. 3A, 216) comprising a plurality of dielectric layers ([0019]) laminated therein, an active region (Fig. 3A, 216) and upper (Fig. 3A, region between 216 and 210) and lower cover regions (Fig. 3A, region between 216 and 212); first and second internal electrodes (Fig. 3B, 102/104) disposed with the dielectric layer interposed therebetween (Fig. 3A) in the active region to be alternately exposed through both end surfaces of the body (Fig. 3A); and first and second external electrodes  (Fig. 3A, 118/120) disposed on both ends of the body and connected to the first and second internal electrodes, respectively (Fig. 3A), wherein the body further comprises a buffer layer (Fig. 3A, 212) comprising first and second dummy electrodes (Fig. 3B, 222) disposed on a lower surface of the lower cover region to be spaced apart from each other in a length direction of the body (Fig. 3A-3B), a thickness of the lower cover region, devoid of any electrode, is greater than a distance between the first and second internal electrodes in the active region (1-2.5 mils [0084] spacing from active region vs 500nm - 10000nm thickness of dielectric layer [00034].  
However, Horn fails to teach a groove is recessed in a lower surface of the buffer layer.
PARK teaches a multilayer capacitor (Fig. 1, 100) and that a groove (Fig. 4, 170) is recessed in a lower surface of the buffer layer (Fig. 4, bottom layer of capacitor).
Regarding claim 16, Horn, as modified by PARK, further teach that the groove extends from one side surface of the body to the other side surface of the body in a width direction of the body (PARK Fig. 2).
Regarding claim 17, Horn, as modified by PARK, further teaches that the groove overlaps at least one of the first dummy electrodes or the second dummy electrodes in the length direction (Horn Fig. 3A/3B).  
Regarding claim 18, Horn, as modified by PARK, further teaches that the groove is disposed between the first and second dummy electrodes (PARK Fig. 4, groove is in space between the dummy electrodes).  
Regarding claim 19, Horn, as modified by PARK, fail to teach that a 20plurality of the grooves are disposed on the lower surface of the buffer layer.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that a 20plurality of the grooves are disposed on the lower surface of the buffer layer, in order to use multiple features that are known to decrease the noise vibrations on the capacitor (PARK [0017]), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, The prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the groove is intersected by a line connecting the first and second dummy electrodes” in combination with the other claim limitations. 
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor, comprising: a body comprising a plurality of dielectric layers laminated therein, an active region and upper and lower cover regions; first and second internal electrodes disposed with the dielectric layer interposed therebetween in the active region to be alternately exposed through both end surfaces of the body; and first and second external electrodes disposed on both ends of the body and connected to the first and second internal electrodes, respectively, wherein the body further comprises a buffer layer comprising first and second dummy electrodes disposed on a lower surface of the lower cover region to be spaced apart from each other in a length direction of the body, and a groove is recessed in a lower surface of the buffer layer so as to overlap at least one of the first dummy electrodes or the second dummy electrodes in the length direction.  
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a groove is recessed in a lower surface of the buffer layer so as to overlap at least one of the first dummy electrodes or the second dummy electrodes in the length direction” in combination with the other claim limitations. 

Additional Relevant Prior Art:
TANIGUCHI et al (US 2009/0316330) teaches relevant art in Fig. 10. 
LEE et al (US 2016/0111216) teaches relevant art in Fig. 2.
KIM et al (US 2016/0240310) teaches relevant art in Fig. 2.
Kayatani et al (US 2009/0310277) teaches relevant art in Fig. 2.
KOWASE (US 2017/0162326) teaches relevant art in Fig. 4-12E.
LEE et al (US 2015/0318110) teaches relevant art in Fig. 2.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848